DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 11/23/10 has been considered and
placed in the application file.

Double Patenting
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,797,653. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations of the present claims are present in the patented claims.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ahmed et al. U.S. 9,837,966 discloses (please see Fig. 3 for details) an analogous Doherty amplifier circuit, namely a consecutive Doherty amplifier (38/40 of Fig. 3) that outputs an amplified signal (RFOUT of Fig. 3) by receiving an input radio frequency (RF) signal (RFIN of Fig. 3), the consecutive Doherty amplifier comprising:

a carrier amplifier (38 of Fig. 3) that receives the input RF signal provided in the input terminal without interposing any signal splitters; 
a power splitter (42 of Fig. 3) that splits a signal output from the carrier amplifier into a first split signal and a second split signal; 
10a peak amplifier (40 of Fig. 3) that receives the second split signal; 
a transmission line (43 of Fig. 3) provided between the power splitter and the peak amplifier, the transmission line compensating a phase difference between the first split signal output from the power splitter and a signal output from the peak amplifier.
However the above reference lacks, the claimed “15another transmission line connecting to a through port of the power splitter”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HIEU P NGUYEN/Primary Examiner, Art Unit 2843